Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I without traverse, filed 9/08/22, is acknowledged.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-16 are under examination.  

2.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.   Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
A) Claim 1 is non-sensical. The first step of the claim comprises “measuring a control sample containing a CD4-positive T cell population”, but the claim fails to recite what is measured in the “control sample” nor the “control sample’s” source, i.e., said sample could range from one containing a single CD4-positive T cell to consisting entirely of CD4-positive T cells.  Next, it is not recited how the FOXP3 level of the second step is “acquired” as nothing has actually been measured and the phrase “…acquiring, based on a result of measuring the control sample, a FOXP3 level being a division reference for dividing a FOXP3-positive T cell population contained in the CD4-positive T cell population at a predetermined ratio, as a reference value to be used for measuring a biological sample” is itself non-sensical.  As with the first step, the third step of the claim fails to disclose what is measured in the “sample” recited therein.  Next, “…detecting, based on a result of measuring…” is itself vague and indefinite as “based on” is not an actual physical method step (even if the “measuring” of the claim were defined).  Next, it is unclear what the “predetermined ratio” of the claim refers to and how exactly it is “predetermined.  Finally, the phrase “…detecting, based on a result of measuring the biological sample…” also makes no sense.  
B) Claims 2-16 suffer the same deficiencies as Claim 1 in that the “detecting”, “acquiring”, and “measuring” of the claims are not defined.  
C) In Claims 4-6 and 9-11 “based on” is not an actual physical method step.
D) In Claims 5, 6, 10, and 11 if the “ratio” is set it is unclear what is “detected”, i.e., the outcome of the claim appears to be predetermined.
E) In Claim 15, cell “populations” cannot be “extracted” by flow cytometry.  Flow cytometry is employed for analysis.
F) In Claim 16, the recitation of “healthy human” renders the claim vague and indefinite as the specification defines such as “a person who does not suffer from a certain chronic disease and has no difficulty in daily life,” however, the “certain chronic disease” is not defined and it is obvious that all people have some “difficulty in daily life” at some times.

Accordingly, the metes and bounds of the claims cannot be determined.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 1-16 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of the specification reveals an incomprehensible method for detecting effector type regulatory T cells.  As set forth above, no actual physical method steps are defined by the claims and the specification provides little more.  Strange numbers are present throughout, e.g., (S13), (S22), and (S23) at page 2; (S71) and (S107) at page 4; etc.  The “Embodiments” of the specification seem to refer to the figures but they do not disclose actual method steps, they simply repeat the undefined terms of the claims.  Regarding the percentages of Claims 5 and 10, and the relative FOXP3 levels of Claims 6 and 11, the specification fails to make clear how the numbers of the claims were determined or what said number’s relevance is to the detecting of effector regulatory T cells.

Also note that not all FOXP3+CD4+ T cells are effector Treg cells as is required of Claim 1.  See WO 2015/014871 (IDS) wherein it is taught that naïve Tregs are also FOXP3+ (page 2).
Accordingly, the invention cannot function as claimed.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, and absent any significant showing of enablement in the specification, it would take undue trials and errors to practice the claimed invention.

6.   Closest prior art: WO 2015/014871 (IDS) teaches that effector Treg cells are CD4+FOXP3highCD45RAlow (page 2).

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 11/07/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644